Citation Nr: 0939395	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  04-44 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or being 
housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.M.





ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, in August 2003 and November 2005, 
which denied the claims. 

In May 2007, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

The issues were remanded by the Board in August 2007 for 
additional development and to address due process concerns.  
The actions directed by the Board have been completed and the 
matters returned to the Board for appellate review.  

Several additional lay statements were submitted in support 
of the Veteran's claim following the issuance of the July 
2009 supplemental statement of the case.  The additional 
evidence was accompanied by a waiver of RO consideration and, 
therefore can be considered in this decision.  See 38 C.F.R. 
§ 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran's multiple sclerosis was incurred in service.  




2.  The Veteran's service-connected multiple sclerosis 
results in the need of the regular aid and attendance of 
another person.


CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple 
sclerosis have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).  

2.  The criteria for special monthly compensation based on 
the need for regular aid and attendance have been met.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  Service connection 
may also be granted for multiple sclerosis on a presumptive 
basis when manifested to a compensable degree within seven 
years of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In this case, the medical evidence of record clearly 
establishes that the Veteran has been diagnosed with multiple 
sclerosis.  At this juncture, the Board notes that it does 
not appear the diagnosis was made within seven years of the 
Veteran's separation from service.  In fact, the Veteran has 
consistently reported that he was not diagnosed until 1984.  
See e.g., VA treatment records.  As such, multiple sclerosis 
is not presumed to have been incurred during active service, 
as provided under 38 C.F.R. §§ 3.307 and 3.309.  
Consequently, the question to be resolved is whether the 
disability was incurred during service.  

The Veteran testified that he experienced weakness, 
incoordination, and loss of balance during service and that 
he was misdiagnosed as suffering from varicose veins.  K.M., 
who reportedly served with the Veteran, and the Veteran's 
spouse, have both reported that the Veteran had balance 
difficulties and weakness of both legs during service and 
immediately thereafter.  K.M. also stated that the Veteran's 
military occupational specialty was changed due to these 
physical problems.  The Veteran, his spouse and K.M. are 
competent to describe the symptoms exhibited by the Veteran 
during and after service, and are also competent to say that 
he has experienced such symptoms since service.  See 38 
C.F.R. § 3.159(a)(2) (2009); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992) (lay evidence is acceptable to prove 
the occurrence of symptomatology when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons).  

Service treatment records show the Veteran's complaint of 
varicose veins in February 1968, for which he was treated 
surgically.  An April 1968 entry noted that he had difficulty 
standing in high top shoes and suggested that a change in his 
military occupational specialty may be in order.  In July 
1968, the Veteran was treated for a fracture of his right 
fifth toe.  Notes dated in October 1968 report increasing 
discomfort in the Veteran's legs and an increase in the size 
of the veins of his legs.  He was again diagnosed with 
varicosities.  A report of medical examination from September 
1969 indicated a normal clinical evaluation of all systems, 
and a report of medical history from that same month contains 
the Veteran's reports of cramps in his legs.

After service, a December 1970 VA report of medical 
examination reveals that the Veteran complained that his legs 
bothered him if he stood still.  The diagnosis was residuals 
of long saphenous varicosities.  On VA medical examination in 
September 1974, the Veteran stated that walking and standing 
for too long, as well as rainy weather, bothered his legs.

Several medical opinions have been provided regarding the 
Veteran's claim for service connection for multiple 
sclerosis.  In October 2003, a VA neurologist reported that, 
based on the history provided by the Veteran and his friend 
(who accompanied him to the appointment), it was her opinion 
that it is more likely than not that the onset of multiple 
sclerosis began many years prior to the time the diagnosis 
was made, and likely during the Veteran's service.  See 
neurology consult note.  

The Veteran underwent a VA compensation and pension (C&P) 
neurology examination in February 2009.  Following a history 
obtained from the Veteran and examination, the Veteran was 
diagnosed with progressive multiple sclerosis and the 
examiner indicated that s/he concurred with the opinion 
provided in 2003 that on the basis of the Veteran's history 
and the symptoms and signs he exhibits, it is more likely 
than not that the onset of the disease began many years prior 
to the time the diagnosis was made in 1984 and most likely 
began during the Veteran's military service in Vietnam.  

Another VA C&P examination was conducted in March 2009, at 
which time the Veteran's claims folder was reviewed.  A 
detailed history was obtained from the Veteran and he was 
examined.  The examiner agreed with the February 2009 
examiner's opinion that progressive multiple sclerosis was 
directly related to the Veteran's service-connected injury 
and based this opinion on the extensive medical record 
available and interviewing and examining the Veteran.  In an 
April 2009 addendum, the examiner indicated that the 
Veteran's signs and symptoms of multiple sclerosis started 
during service and that it was at least as likely as not that 
multiple sclerosis had its onset during service.  The 
rationale was the same as in the previous report.  

Based on the opinions provided as discussed above, the Board 
resolves all reasonable doubt in the Veteran's favor by 
finding that service connection for multiple sclerosis is 
warranted.  38 C.F.R. §§ 3.102, 3.303 (2009).




II.	SMC

SMC is payable to a Veteran for anatomical loss or loss of 
use of both feet, one hand and one foot, blindness in both 
eyes with visual acuity of 5/200 or less, or being 
permanently bedridden or so helpless as a result of service-
connected disability that he or she is in need of the regular 
aid and attendance of another person.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2009).

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability 
requires aid (this does not include adjustment of appliances 
that persons without any such disability would be unable to 
adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2009).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that he is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a) (2009); Turco 
v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, 
however, a threshold requirement that "at least one of the 
enumerated factors be present."  Turco, 9 Vet. App. at 224.  
"Bedridden" will be that condition which, by virtue of its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a doctor has prescribed rest in bed for 
a greater or lesser part of the day to promote convalescence 
or cure is insufficient.  38 C.F.R. § 3.352(a) (2009).

To establish entitlement to SMC based on housebound status 
under 38 U.S.C.A. § 1114(s), the evidence must show that a 
Veteran has a single service-connected disability evaluated 
as 100 percent disabling and an additional service-connected 
disability, or disabilities, evaluated as 60 percent or more 
disabling that is separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems; or, the Veteran has a 
single service-connected disability evaluated as 100 percent 
disabling and due solely to service-connected disability or 
disabilities, the Veteran is permanently and substantially 
confined to his or her immediate premises.  38 C.F.R. § 
3.350(i) (2009).  In this case, the Veteran does not have any 
service-connected disabilities evaluated as 100 percent 
disabling.  As such, the preponderance of the evidence is 
against the claim for SMC on the basis of being housebound.  

The Veteran underwent a VA examination for housebound status 
or permanent need for regular aid and attendance in June 
2005.  He was accompanied to the place of the examination by 
a friend and they arrived by car.  The examiner indicated 
that the Veteran was not hospitalized.  The Veteran's 
complaint at the time of the examination was that he had 
multiple sclerosis with complete dependency in activities of 
daily living (ADL).  

The examiner reported that the Veteran was a cachectic, ill-
appearing, wheelchair-bound male with muscle wasting and 
bilateral lower extremity (BLE) spasticity.  His bilateral 
upper extremities (BUEs) exhibited weak hand grips and 
apraxia.  The Veteran was noted to feed himself with 
difficulty but was unable to button clothing and unable to 
propel himself in his wheelchair.  There was no active 
movement in his BLEs and they were spastic and atrophied.  
His knees exhibited contractures at 90 degrees.  The Veteran 
was non-weight bearing except for quick pivot transfers with 
assistance and he was nonambulatory.  His spine, trunk and 
neck were restricted by kyphosis and generalized rigidity due 
to multiple sclerosis.  The examiner also reported that the 
Veteran was continent in his bowel and bladder more than 50 
percent of the time but transferred to the toilet with 
difficulty.  

It was noted that the Veteran spent his days at home in his 
wheelchair or in a recliner watching television.  In order to 
travel to appointments, he must be lifted (two person 
transfer to car).  The examiner indicated that the Veteran 
rarely went out of the home, only for medical appointments.  
He had fallen at home and had to call 911 and the local 
firemen to come lift him up off the floor.  The examiner 
indicated that the Veteran was not able to walk without the 
assistance of another person.  The examiner also reported 
that the Veteran was able to leave his home less than monthly 
and only with maximum assistance of friends, who lift, 
transfer and provide a borrowed van.  Aids such as canes, 
braces, crutches or walkers were not required for locomotion, 
but the examiner indicated that the Veteran should be 
considered for evaluation for a motorized wheelchair.  It was 
also noted that the Veteran needed monitoring of his skin to 
prevent pressure sores and needed help with meals, feeding, 
transfer, bathing and dressing.  

The diagnosis was progressive multiple sclerosis and the 
examiner certified that the Veteran required the daily 
personal health care services of a skilled provider, without 
which he would require hospital, nursing home, or other 
institutionalized care.  

Based on the June 2005 VA examiner's opinion, the Board 
concludes that the evidence supports the claim for SMC on the 
basis of need for aid and attendance.  This is so because the 
Veteran is in need of aid and attendance due to his service-
connected multiple sclerosis.  More specifically, he is 
unable to button clothing or propel himself in his 
wheelchair; had no active movement in his lower extremities; 
is virtually not able to bear weight and is nonambulatory; 
transfers to the toilet with difficulty; needs local firemen 
to help lift him when he falls; is unable to walk without the 
assistance of another person; is able to leave his home less 
than monthly and only with maximum assistance of friends; and 
needs help with meals, feeding, transfer, bathing and 
dressing.  For the foregoing reasons, the Board concludes 
that the Veteran is in need of aid and attendance due to his 
service-connected multiple sclerosis such that an award of 
special monthly compensation is warranted.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. §§ 3.350(b); 3.352(a) (2009).



III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
claims have been granted, the duty to notify and assist has 
been met to the extent necessary.  


ORDER

Service connection for multiple sclerosis is granted.  

Special monthly compensation based on the need for regular 
aid and attendance is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


